UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-7796

ROBERT LEE ARRINGTON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, Chief District Judge.
(CR-91-79, CA-96-9-4-BO)

Submitted: May 28, 1998

Decided: July 27, 1998

Before WILKINS and LUTTIG, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert Lee Arrington, Appellant Pro Se. Fenita Morris Shepard,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Robert Lee Arrington was convicted of possession with the intent
to distribute crack cocaine (21 U.S.C. § 841(a)(1) (1994)), using a
firearm during a drug trafficking crime (18 U.S.C.A.§ 924(c) (West
1994 & Supp. 1998)), and possessing an unregistered short-barrel gun
without a serial number (26 U.S.C. §§ 5861(d), (i), 5871 (1994)).
Arrington appeals from the district court's orders denying his motion
pursuant to 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998) and his
Fed. R. Civ. P. 59(e) motion for reconsideration. We vacate the dis-
trict court's orders and remand for further proceedings consistent with
this opinion.

In September 1990, a confidential informant made a controlled buy
of crack cocaine from Arrington at Arrington's residence. Following
the purchase, a search warrant for Arrington's residence was
obtained. During the search, officers found five grams of crack
cocaine, a double-barrel shotgun, a single-barrel shotgun, and cash.
Arrington was subsequently convicted and did not appeal. Arrington
later filed this § 2255 motion asserting that his § 924(c) conviction
was improper in light of Bailey v. United States , 516 U.S. 137 (1995),
because he did not "use" a firearm in relation to a drug trafficking
offense. The district court dismissed the motion and Arrington filed
a Rule 59(e) motion for reconsideration. The court then denied
Arrington's motion for reconsideration and Arrington timely appealed
both orders.

This court reviews a denial of a motion for reconsideration for an
abuse of discretion. See Collison v. International Chem. Workers
Union Local 217, 34 F.3d 233, 236 (4th Cir. 1994). The Court recog-
nizes three grounds for Rule 59(e) relief: (1) to accommodate an
intervening change in controlling law; (2) to account for new evi-
dence not available at trial; or (3) to correct a clear error of law or
prevent manifest injustice. Id. (quoting Hutchinson v. Staton, 994
F.2d 1076, 1081 (4th Cir. 1993)). The timely appeal of an order
regarding a Rule 59 motion brings both the Rule 59 order and the
underlying order before this court. See Dove v. CODESCO, 569 F.2d
807, 809-10 (4th Cir. 1978).

                    2
Under § 924(c)(1), it is unlawful to use or carry a firearm during
and in relation to any crime of violence or drug trafficking crime. In
Bailey, the Supreme Court held that in order to obtain a conviction for
"using" a firearm in the commission of a drug crime, the government
must show "active employment" of the weapon. See Bailey, 516 U.S.
at 144. Active employment may include "brandishing, displaying,
bartering, striking with, and, most obviously, firing or attempting to
fire a firearm." Id. at 148. There is no evidence in the record that
Arrington actively employed a weapon during a drug trafficking
crime. The district court stated that Arrington used the guns to
embolden himself. However, Bailey overruled previous precedent in
this Circuit holding that evidence is sufficient to support a § 924(c)
conviction if a firearm was present for protection or to embolden the
owner, whether or not it was actually used. See, e.g., United States v.
Nelson, 6 F.3d 1049, 1053-54 (4th Cir. 1993); United States v.
Brockington, 849 F.2d 872, 876 (4th Cir. 1988); see also Bailey, 516
U.S. at 149 (inert presence of a firearm, without more, is not enough
to trigger § 924(c)). In addition, the Supreme Court has recently held
that a federal prisoner may rely on Bailey in seeking § 2255 relief in
relation to a § 924(c) conviction that became final before Bailey
issued. See Bousley v. United States, #6D 6D6D# U.S. ___, 1998 WL 244204
(U.S. May 18, 1998) (No. 96-8516). Arrington, however, must dem-
onstrate "actual innocence" to overcome his procedural default in not
raising the claim on direct appeal. See id. Thus, because Arrington
shows a clear error of law, we find that the court abused its discretion
in denying Arrington's motion for reconsideration and his § 2255
motion.

Accordingly, we vacate the district court's orders denying Arring-
ton's motion for reconsideration and his § 2255 motion and remand
for further proceedings consistent with this opinion. Further, we deny
Arrington's motion for release pending appeal. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

VACATED AND REMANDED

                    3